Name: Commission Implementing Decision (EU) 2016/884 of 1 June 2016 amending Implementing Decision 2014/88/EU suspending temporarily imports from Bangladesh of foodstuffs containing or consisting of betel leaves (Ã¢ Piper BetleÃ¢ ) as regards its period of application (notified under document C(2016) 3181) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: trade;  health;  international trade;  agricultural activity;  Asia and Oceania;  foodstuff
 Date Published: 2016-06-03

 3.6.2016 EN Official Journal of the European Union L 146/29 COMMISSION IMPLEMENTING DECISION (EU) 2016/884 of 1 June 2016 amending Implementing Decision 2014/88/EU suspending temporarily imports from Bangladesh of foodstuffs containing or consisting of betel leaves (Piper Betle) as regards its period of application (notified under document C(2016) 3181) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (1), and in particular Article 53(1)(b)(i) thereof, Whereas: (1) Regulation (EC) No 178/2002 lays down the general principles governing food in general, and food safety in particular, at Union and national level. It provides for emergency measures to be taken by the Commission where there is evidence that food imported from a third country is likely to constitute a serious risk to human health. (2) Commission Implementing Decision 2014/88/EU (2) prohibited the importation into the Union of foodstuffs containing or consisting of betel leaves from Bangladesh until 31 July 2014. It was adopted following a high number of notifications issued to the Rapid Alert System for Food and Feed (RASFF) due to the presence of a wide range of salmonella strains, including salmonella typhimurium, found in foodstuffs containing or consisting of betel leaves from Bangladesh. Salmonella typhimurium strain is the second most reported serotype in human cases and high prevalences have been found in foodstuffs containing or consisting of betel leaves (Piper betle, commonly known as Paan leaf or Betel quid) from Bangladesh. Since 2011, the United Kingdom has reported several outbreaks of salmonella poisoning from betel leaves. (3) Since Bangladesh was not able to provide guarantees securing the imports of betel leaves into the Union and despite efforts from the Commission, Commission Implementing Decisions 2014/510/EU (3) and (EU) 2015/1028 (4) extended the period of application of the temporary suspension of imports of these products laid down in Implementing Decision 2014/88/EU until 30 June 2015 and 30 June 2016 respectively. (4) The revised action plan submitted by Bangladesh in August 2015 was incomplete. There were no guarantees on its effective application and enforcement. The new information submitted by Bangladesh in April 2016 did not further demonstrate the effectiveness of that action plan. The self-imposed export ban on betel leaves introduced by Bangladesh in May 2013 remains in place. However, it has not proved to be fully effective and since its adoption, 26 cases of attempted imports of betel leaves into the Union have been reported in the RASFF. Therefore, the guarantees provided by Bangladesh are insufficient to address the serious risks to human health. The emergency measures established by Implementing Decision 2014/88/EU should therefore remain in place. (5) The period of application of Implementing Decision 2014/88/EU should therefore be further extended. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Article 4 of Implementing Decision 2014/88/EU is replaced by the following: Article 4 This Decision shall apply until 30 June 2018.. Article 2 This Decision is addressed to the Member States. Done at Brussels, 1 June 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 31, 1.2.2002, p. 1. (2) Commission Implementing Decision 2014/88/EU of 13 February 2014 suspending temporarily imports from Bangladesh of foodstuffs containing or consisting of betel leaves (Piper betle) (OJ L 45, 15.2.2014, p. 34). (3) Commission Implementing Decision 2014/510/EU of 29 July 2014 amending Implementing Decision 2014/88/EU suspending temporarily imports from Bangladesh of foodstuffs containing or consisting of betel leaves (Piper betle) as regards its period of application (OJ L 228, 31.7.2014, p. 33). (4) Commission Implementing Decision (EU) 2015/1028 of 26 June 2015 amending Implementing Decision 2014/88/EU suspending temporarily imports from Bangladesh of foodstuffs containing or consisting of betel leaves (Piper betle) as regards its period of application (OJ L 163, 30.6.2015, p. 53).